Title: From George Washington to George Clinton, 21 January 1781
From: Washington, George
To: Clinton, George


                        
                            Dr Sir
                            Head Quarters Janry 21. 1781
                        
                        I have just received a letter from Mr Des-touche, commandant of the French fleet, of which the inclosed is a
                            translation. I am persuaded Your Excellency will do every thing for the accommodation of our allies, which the extreme
                            necessities of our own army will permit. I shall be obliged to you to inform me how the matter Mr Des-touche mentions may
                            stand, and how far it will be in your power to comply with his request. I wish to write to him on the subject as soon as
                            possible. I have the honor to be with the greatest regard Yr Excellenys Most Obed. St
                        
                            G.W.
                        
                    